253 F.2d 587
Willie BROWN, Appellant,v.UNITED STATES of America, Appellee.
No. 16815.
United States Court of Appeals Fifth Circuit.
March 19, 1958.

Fuller Warren, Miami Beach, Fla., Harry L. Durant, Miami, Fla., for appellant.
James L. Guilmartin, U.S. Atty., O. B. Cline, Jr., David C. Clark, Jr., Asst. U.S. Attys., Miami, Fla., for appellee.
Before RIVES, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of possessing and concealing untaxpaid distilled spirits in violation of Title 26 U.S.C. Sections 5008(b)(1) and 7206(4) and was sentenced to imprisonment for one year and one day. His prime complaint on appeal is that the evidence was not sufficient to support the judgment of conviction.  That insistence is so obviously unsound as not to justify discussion.  The same is also true as to his other specifications of error, i.e. allowing his codefendant, Van Charles, to testify as a witness for the government, and claimed errors in the court's charge to the jury, to which no objections were made at the time of trial.  The judgment is therefore


2
Affirmed.